               Case 3:20-cv-07811-RS Document 12 Filed 11/25/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DAVID B. COUNTRYMAN (CABN 226995)
   CHRIS KALTSAS (NYBN 5460902)
 5 CLAUDIA QUIROZ (CABN 254419)
   WILLIAM FRENTZEN (LABN 24421)
 6 Assistant United States Attorneys

 7          450 Golden Gate Avenue, Box 36055
            San Francisco, California 94102-3495
 8          Telephone: (415) 436-7200
            Facsimile: (415) 436-7234
 9          Email: david.countryman@usdoj.gov

10 Attorneys for United States of America

11                                   UNITED STATES DISTRICT COURT
12                                NORTHERN DISTRICT OF CALIFORNIA
13                                       SAN FRANCISCO DIVISION
14   UNITED STATES OF AMERICA,                   ) CASE NO: CV 20-7811 RS
                                                 )
15          Plaintiff,                           )
                                                 )
16      v.                                       ) CERTIFICATE OF SERVICE
                                                 )
17                                               )
     Approximately 69,370 Bitcoin (BTC), Bitcoin )
18   Gold (BTG), Bitcoin SV (BSV), and Bitcoin   )
     Cash (BCH) seized from                      )
19   1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbhx, )
                                                 )
20                                               )
            Defendant.                           )
21
            The undersigned hereby certifies that she is an employee in the Office of the United States
22

23 Attorney for the Northern District of California and is a person of such age and discretion to be

24 competent to serve papers. The undersigned further certifies that she caused a copy of

25              •   Amended Complaint for Civil Forfeiture;
26              •   Amended Notice of Forfeiture Action;
27              •   Amended Warrant of Arrest of Property in Rem;
28

     CERTIFICATE OF SERVICE
     CV 20-7811 RS                                   1
               Case 3:20-cv-07811-RS Document 12 Filed 11/25/20 Page 2 of 2




 1              •   Related Case Order;
 2              •   Judge Seeborg’s Standing Order re: Initial Case Management Conferences;
 3              •   Judge Seeborg’s Guidelines for Final Pretrial Conference in Jury Cases;
 4              •   Judge Seeborg’s Standing Order for Civil Bench Trial;
 5              •   Standing Order for All Judges of the Northern District of California;
 6              •   Notice of Availability of Magistrate Judge to Exercise Jurisdiction;
 7              •   Dispute Resolution Procedures in the Northern District of California; and
 8              •   ECF Registration Information
 9 to be served this date via United States Certified Mail and United States First Class mail delivery upon
10 the person(s) below at the place(s) and address(es) which is the last known address(es):

11
      Ross William Ulbricht
12    Register Number: 18870-111
      U.S. Penitentiary, USP Tucson
13    P.O. Box 24550
      Tucson, AZ 85734
14

15
            I declare under penalty of perjury under the laws of the United States of America that the
16
     foregoing is true and correct to the best of my knowledge.
17
            Executed this 25th day of November, 2020, at San Francisco, California
18

19

20                                                       /S/ Carolyn Jusay
                                                         CAROLYN JUSAY
21                                                       FSA Paralegal Asset Forfeiture Unit

22

23

24

25

26

27

28

     CERTIFICATE OF SERVICE
     CV 20-7811 RS                                   2
